Title: To Benjamin Franklin from William Daniell, 23 June 1754
From: Daniell, William
To: Franklin, Benjamin


Sir
Kingston 23rd. June 1754
In my Last of the 12th Ultimo I made proposal for Dealing with you for paper which if Convenient should be glad you would be as Expeditious as possible in Sending me the 50 Rms. of Demy Paper I wrote for as also a Sheet of Each sort of writing or printing paper you make with the prices per Rm. wrote on Each sheet as I am taking some things in hand for the Press I shall take it a favor if you would Let me know at onst the Lowest prices to save the Time a second Letter will take to Come to your hand. I am, Sir Your Most Obedient servant
William Daniell
PS. Send me a Cask of 50 or 100 lb. of Pott ash and 50 lb. Brasileto pounded.
 Addressed: To  Benjamin Franklin Esqr.  Philadelphia
